Citation Nr: 1520784	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-24 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's father and girlfriend 


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1992 to July 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The record reflects that the Veteran resides in Wyoming and he testified at a July 2014 videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in Cheyenne, Wyoming.  Accordingly, the Cheyenne RO is the current agency of original jurisdiction for this appeal.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete


FINDINGS OF FACT

1.  Hearing loss disability did not manifest in service or within one year of separation, and is unrelated to service.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA letters dated in October 2011, May 2012, June 2012 and March 2013, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran is not in receipt of Social Security Administration (SSA) disability benefits as a negative response was documented as of November 12, 2013.  The Veteran did not identify private treatment records relevant to his claim.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The Veteran has been afforded a VA audiological examination most recently in June 2012 and medical opinion was provided in March 2013.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claims file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  Based on the foregoing, the examiner concluded that the Veteran's hearing loss and tinnitus was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Legal Criteria

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran asserts that he suffers from hearing loss and tinnitus due to noise exposure from boilers and jet engines from working in an engineering department on an aircraft carrier.  

The evidence establishes the Veteran has a current bilateral hearing loss disability and tinnitus.  See e.g., June 2012 VA audiological examination.  

The evidence establishes that the Veteran was very likely exposed to noise while on active duty.  The Veteran has asserted such exposure, and his military occupational specialty (MOS) of an electrical and mechanical repairman supports the Veteran's assertion that he experienced acoustic trauma during service.  Thus, the question is whether there is a nexus, or link, between the Veteran's hearing disability and/or tinnitus and his in service exposure to noise.

As an initial matter, the record does not reflect medical evidence showing any manifestations of hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  Accordingly, service connection is not warranted for hearing loss disability on a presumptive basis.  See §§ 3.307, 3.309.

Service treatment records (STRs) include multiple audiological examinations.  
The Veteran's June 1992 enlistment examination shows pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
20
5
10
10
10

The Veteran denied hearing loss and ear trouble on the associated report of medical history upon entry.

A July 1992 reference audiogram shows pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
10
10 
15
LEFT
20
5
10
5
10







A March 1993 hearing conservation data examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
20 
30
LEFT
20
15
20
15
20

A July 1993 hearing conservation data examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
15 
25
LEFT
15
10
15
10
20

A January 1994 hearing conservation data examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
20
30
30
LEFT
20
20
20
15
20

A May 1994 hearing conservation data examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
30
15 
25
LEFT
20
15
5
-5
20

The Veteran's May 1994 exit examination shows pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
30
15
25
LEFT
20
15
5
15
20

The Veteran denied hearing loss and ear trouble on a report of medical history upon separation from active duty.  The Board notes that between service entry and service separation, the Veteran had some degree of hearing loss and upward threshold shifts.  However, the Veteran at now time during service did the Veteran's audiometric findings contain a threshold of 40 decibels or greater at the proscribed frequencies; at least three of the frequency exceeding 25 decibels during any examination; or Maryland CNC scores of less than 94 percent.  Thus, the Veteran is not shown to have a bilateral hearing loss disability for VA purposes during active duty.  See 38 C.F.R. § 3.385.  The lack of such findings in the STRs weighs against a finding of a medical nexus between the Veteran's current hearing loss disability, tinnitus and service.

The Veteran was afforded a VA audiological examination in June 2012.  At that time, he was diagnosed with sensorineural hearing loss from 500-4000 Hertz bilaterally.  Audiological testing in June 2012 revealed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
25
25
45
LEFT
25
25
25
25
50

The Maryland CNC world list speech recognition score was 94 percent for the left ear and 96 percent for the right ear.  Test results were valid for rating purposes.  

The 2012 VA examiner provided a negative nexus opinion between the Veteran's current hearing loss disability, tinnitus and service.   The Veteran's MOS had a moderate probability of exposure to hazardous noise.  He worked in the boiler room maintaining machinery and operated boilers and pumps.  He worked on and around the flight deck and hanger bay.  After service he was a truck driver and at the time of the examination he was in customer service at a hospital and did landscaping.  According the examiner, the Veteran's May 1994 entrance examination indicated hearing within normal limits through 4000 Hz with moderately severe loss in the right ear and severe loss in the right ear at 6000 Hz.  The Veteran's May 1994 separation examination showed hearing within normal limits through 4000 Hz for VA purposes with a moderate loss at 6000 Hz in the right ear and severe loss at 6000 Hz in the left ear.  The examiner noted an average 10 decibel change in threshold in the right ear between entrance and exit examinations.  However, the examiner noted the changes were not consistent with typical findings from exposure to hazardous noise.  Rather, the thresholds were within normal limits for VA purposes in both ears on the separation examination.  The VA examiner cited medical literature in support of his opinion and stated there was no scientific support for delayed onset hearing loss.  The examiner noted that a level of hearing loss did exist prior to service, but was not aggravated beyond normal progression in the military service.  In regard to tinnitus, the Veteran could not recall the exact date or circumstance of onset.  He reported it started several years prior to the examination and remembered hearing it when he got out of service.  The tinnitus was at least as likely as not a symptom associated with hearing loss as tinnitus was a symptom known to be associated with hearing loss.  

In a March 2013 addendum opinion, the VA examiner provided a negative opinion regarding the Veteran's tinnitus and service.  It was rationed that although the Veteran had current complaints of bilateral tinnitus, there was no specific event during military service associated with tinnitus.  There was no significant change in hearing thresholds during military service and therefore no nexus between military service and tinnitus.  

The Veteran, his father and girlfriend testified at the July 2014 Board hearing regarding the Veteran's symptoms of hearing loss.  The Veteran's father stated he noticed changes in the Veteran's hearing after he got out of the military because it looked like he was straining to hear him and he asked him to repeat himself.  He testified the Veteran's hearing had gradually gotten worse from the time he left the military.  The Veteran's girlfriend knew him two years and testified the Veteran's hearing was progressively worsening since the time she met him.  The Veteran testified the loudest noises he experienced in his lifetime occurred on the aircraft carrier.  He highlighted threshold shifts that were documented in service, especially at the 4000 range.  

Upon careful review of the evidence, the Board finds that service connection is not warranted for bilateral hearing loss disability or tinnitus.  The most competent and probative medical evidence of record does not etiologically link any such disability to service or any incident therein.  Although the Veteran had some hearing loss at service entry and separation, the level of impairment did not rise to the level necessary to establish a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Significantly, the Veteran did not specifically complain of hearing difficulty during service.   The first indication of bilateral hearing loss that is considered a disability under VA standards dates to 2012.  The VA examiner who provided opinions in June 2012 and March 2013 determined that the current hearing loss was not related to service.  The VA examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  

In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has not submitted a medical opinion to contradict the VA examiner's negative opinions.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)(West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The Board accepts that the Veteran is competent to report tinnitus as well as symptoms of difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, to the extent that the Veteran reports hearing loss and tinnitus symptoms dating to service, the Board finds that he is not credible in view of the normal hearing findings at service separation along with his denial of hearing loss, running ears, and ear problems on the history part of that examination.  Also, the Veteran is not competent to opine that an etiological relationship exists between his post service hearing loss disability and service to include acoustic trauma in service as this is not susceptible to lay observation, unlike a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

While competent to report tinnitus, the Board has placed greater probative value on the VA medical opinion that opined that the Veteran's tinnitus was not related to service.  As noted previously, his history of tinnitus dating to service is not supported contemporaneous service records show that the Veteran denied trouble with his ear and running ears at service separation.  Further, rather than link the Veteran's tinnitus to inservice noise exposure, the VA examiner attributed the tinnitus as a symptom of his bilateral hearing loss disability (which as noted previously was not present during service).  

In this case, the Board assigns great probative value to the normal service separation examination findings along with the Veteran's denial of hearing problems at that time.  This coupled with the many years intervening service and the first documented findings or complaints of hearing loss and tinnitus, along with the negative VA medical opinion, weigh against the claim.  The service separation examination is highly probative as it was prepared after examination of the Veteran and includes a medical history prepared by the Veteran.  The VA medical opinion is probative because it was prepared after evaluation of the Veteran and review of the entire VA record to include the service treatment records.  Also, the Board finds that service separation examination and VA medical opinions are more probative than the Veteran's uncorroborated opinion in this matter as they were prepared by a skilled, neutral medical profession after review of all the evidence of record.   

Other evidence of record includes lay statements from the Veteran's father and girlfriend, as laymen, they, too, are incompetent to opine that his currently diagnosed bilateral hearing loss and tinnitus are the result or consequence of his noise exposure in service.  Id.  Their lay testimony concerning this fails for the same reasons as the Veteran's.

The preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58(1990); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


